Case 4:19-cv-13582-SDD-EAS ECF No. 63, PageID.1639 Filed 08/17/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 BRIDGETTE EUBANKS, et al.,                       Case No. 19-13582

       Plaintiffs,                                Stephanie Dawkins Davis
 v.                                               United States District Judge

 NATIONAL UNION FIRE
 INSURANCE COMPANY OF
 PITTSBURGH, PA, et al.,

      Defendants.
 ________________________/

               ORDER ACCEPTING AND ADOPTING
           IN PART REPORT AND RECOMMENDATION
         [ECF NO. 48] GRANTING DEFENDANTS’ MOTIONS
             FOR ORDERS TO SHOW CAUSE AGAINST
        NON-PARTIES FADHIL AND ROMAN [ECF Nos. 33, 34],
          AND DENYING MOTION FOR ORDER TO SHOW
      CAUSE AGAINST MONSURU BELLO [ECF No. 36] AS MOOT

      Before the court are Motions for Orders to Show Cause filed by Defendants.

(ECF No. 33, 34, 36). Defendants filed the Motions requesting that this court issue

show cause orders to non-parties Bushra Fadhil, Angela Roman and Romancare

Healthcare Services, and Monsuru Bello for failure to comply with subpoenas that

Defendants issued to them. The Motions also requested that this court award

Defendants fees and attorney costs for bringing the Motions, to the sum of $1,000

for each Motion. (ECF No. 33, PageID.682; ECF No. 34, PageID.724; ECF No.

36, PageID.980). This court referred these Motions to Magistrate Judge Stafford.

                                         1
Case 4:19-cv-13582-SDD-EAS ECF No. 63, PageID.1640 Filed 08/17/21 Page 2 of 3




(ECF No. 37). On June 9, 2021, Magistrate Judge Stafford issued a Report and

Recommendation (“R&R”) recommending that this court grant the Motions and

that the parties be ordered to appear before Judge Davis to show cause why they

should not be held in contempt for failure to comply with the subpoenas. (ECF

No. 48, PageID.1274). After Magistrate Judge Stafford issued her R&R,

Defendants stipulated with the attorney for non-party Monsuru Bello to hold his

deposition. (ECF No.62). Accordingly, Defendants’ Motion for Order to Show

Cause Bello, (ECF No 36), is now moot.

      None of the remaining parties have filed objections to the Magistrate Judge’s

Report and Recommendation, and the 14-day time period for filing objections has

expired. See Fed. R. Civ. P. 72(b)(2); L.R. 72.1(d). “[T]he failure to object to the

magistrate judge’s report[] releases the court from its duty to independently review

the matter.” Hall v. Rawal, No. 09-10933, 2012 WL 3639070, at *1 (E.D. Mich.

Aug. 24, 2012) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The court

therefore finds that the parties have waived further review of the Magistrate

Judge’s Report. Nevertheless, upon review of the parties’ briefing and the

Magistrate Judge’s Report and Recommendation, the court agrees with the

Magistrate Judge’s recommended disposition. The court GRANTS Defendants’

Motions for Orders to Show Cause as to non-parties Fadhil and Roman. The court

also AWARDS Defendants $1,000 against Fadhil and $1,000 against Roman and

                                          2
Case 4:19-cv-13582-SDD-EAS ECF No. 63, PageID.1641 Filed 08/17/21 Page 3 of 3




Romancare for the attorney fees and costs of bringing each motion against them.

Bushra Fadhil and Angela Roman are ORDERED to appear before the court on

September 22, 2021 at 2:00 p.m. to show cause why they should not be held in

contempt for failing to comply with Defendants’ subpoenas. If the parties fail to

satisfactorily show cause as to why they have not complied with Defendants’

subpoenas, this court may hold them in contempt of court.

      SO ORDERED.



Dated:      August 17, 2021
                                            s/Stephanie Dawkins Davis
                                            HON. STEPHANIE DAWKINS DAVIS
                                            United States District Court Judge




                                        3
